RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-3835-19
                                                                    A-3836-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

R.I.O.1 and E.K.W.,

     Defendants-Appellants.
_________________________

IN THE MATTER OF THE
GUARDIANSHIP OF
C.R.W. and R.K.W., minors.
_________________________

                   Submitted July 27, 2021 – Decided August 9, 2021

                   Before Judges Sumners and Firko.




1
   We use pseudonyms or initials to protect the privacy of the children and
parents. R. 1:38-3(d)(12). We use first names for ease of reference; we mean
no disrespect.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FG-07-0092-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant R.I.O. (Christine Olexa Saginor, Designated
            Counsel, on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant   E.K.W.      (Stephania  Saienni-Albert,
            Designated Counsel, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Julie B. Colonna, Deputy Attorney
            General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Nancy P. Fratz, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      Following a trial concluding on March 2, 2020, Judge Linda Lordi

Cavanaugh rendered an oral opinion, a seventy-three-page written opinion, and

entered a May 28, 2020 order terminating the parental rights of R.I.O. (Rachel)

and E.K.W. (Evan) to their sons, C.R.W. (Caden), and R.K.W. (Ryan). Caden

was born in October 2017, and Ryan was born in January 2019. For the same

reasons that follow, we reject Rachel and Evan's contentions that the Division

of Child Protection and Permanency (Division) failed to meet its statutory


                                                                         A-3835-19
                                      2
burden under the four-prong best interests test, codified at N.J.S.A. 30:4C-

15.1(a), by clear and convincing evidence. The Division and Law Guardian seek

affirmance.

                                        I.

      Caden was born at University Hospital with special medical needs and

required an extended hospitalization.        On November 21, 2017, Caden was

transferred to Newark Beth Israel Medical Center (NBIMC) for placement of a

gastronomy tube (G-tube) in order to address feeding issues. The Division first

became involved in Caden's life on December 6, 2017, when medical personnel

at NBIMC made a referral because two days earlier, a hospital security guard

witnessed Evan hitting Rachel during an argument about where Caden was going

to live upon his discharge.

      The Division learned of the parents' financial difficulties and lack of

suitable housing. Rachel and Evan had to sell their cellular phones in order to

purchase bus tickets to visit Caden at the hospital. The Division's interview with

Rachel revealed her argument with Evan was about her intention to live at her

aunt's home with Caden, and her aunt did not want Evan to visit Caden. Rachel

denied any domestic violence in her relationship with Evan. Rachel also told

the investigators she applied for welfare and was residing in a shelter despite


                                                                            A-3835-19
                                        3
available housing with her aunt in order to become eligible for temporary rental

assistance (TRA).

      Evan's interview revealed that he was unemployed but collected $844 a

month in social security disability benefits, which he used to cover housing costs

for himself and Rachel. When questioned about the altercation at the hospital,

Evan also denied domestic abuse. Neither parent visited Caden at the hospital

the weekend following their interviews, and consequently, they missed training

on how to care for his physical needs. A Division worker advised Rachel that a

request for bus tickets would be made to facilitate her visits with Caden, provide

additional training on how to feed him using the G-tube, and run errands,

including welfare appointments.

      In addition, Division workers visited Rachel at the shelter and reinforced

the need for Rachel and her aunt to receive additional training on the proper use

of Caden's G-tube prior to his discharge because he was going to reside with

them. Rachel was also provided with paperwork, which would enable her to

apply for temporary employment.

      Evan visited Caden on December 16, 2017, and received an update on his

condition. A social worker contacted Rachel two days later about evaluating




                                                                            A-3835-19
                                        4
Caden for admission to St. Clare's Hospital 2 where he would receive twenty-

four-hour care. Rachel objected to admitting Caden at St. Clare's.

       On December 20, 2017, a hearing was held under the FN 3 docket, and the

Family Part judge granted the Division care, custody, and supervision of Caden

based on the Division's ongoing concerns about the parents' unstable housing

and domestic violence. On December 26, 2017, Caden was transferred from

NBIMC to St. Clare's with a diagnosis of "poor oral feeding, [G-]tube

placement." Additionally, Caden was diagnosed with a milk allergy and severe

eczema.

       On January 5, 2018, both parents appeared at the court hearing represented

by counsel. The judge granted the parents liberal, unsupervised visitation with

Caden at St. Clare's and ordered them to participate in training on his G-tube

feedings. The parents visited Caden but missed his January 11, 2018 medical

appointment because they were looking for an apartment.

       On February 1, 2018, Caden was transported to the NBIMC emergency

department due to congestion. He remained hospitalized there for four days.



2
 The briefs refer to St. Clare's at St. Clare's Hospital and St. Clare's Home for
Children interchangeably. We refer to the hospital as St. Clare's.
3
    Docket number FN-07-0243-18.
                                                                           A-3835-19
                                        5
Despite the Division's offer to transport the parents to the hospital to see Caden,

they did not visit him during the month of February 2018, with the exception of

two visits by Rachel. The parents moved out of the shelter and did not inform

the Division as to their new address.

      In the months that followed, the parents' visitation with Caden declined—

Rachel only saw Caden once on March 19, 2018, and Evan did not visit him at

all. Caden's maternal grandparents, R.F. and P.F., and his maternal aunt, M.F.,

commenced visiting Caden at St. Clare's because they were being assessed as

potential resource parents. Prior to court-ordered psychological evaluations

being performed, Evan threatened a caseworker in March 2018, stating, "I don't

want my son with anyone, I'm going to take you out and do what I have to do,

I'm going to take the Division and the mother out (referring to the maternal

grandmother) and nobody is going to mess with my son." Both parents were

referred to Wraparound Intensive Services for Families for parenting skills

classes but failed to attend.

      Rachel underwent a psychological evaluation with Denise M. Williams

Johnson, Ph.D., who recommended that Rachel attend weekly individual

counseling and substance abuse education, undergo random drug screens,

consult with a domestic violence liaison, and receive additional G-tube training.


                                                                             A-3835-19
                                        6
Evan refused to attend a psychological evaluation.        Instead, Dr. Williams

reviewed Division records regarding Evan and noted he had been diagnosed with

depression and a learning disability 4 and was non-compliant with his psychiatric

medication.   Rachel attended the substance abuse assessment but failed to

comply with treatment or domestic violence counseling.

      Both parents failed to appear at the June 8, 2018 summary hearing. The

maternal grandparents, R.F. and P.F., continued to visit Caden and receive the

requisite training for his medical needs. The Division submitted an interstate

assessment of R.F., who resides in Pennsylvania. Rachel and Evan continued to

be unemployed and share a room in a boarding house. Their visits with Caden

continued to be sporadic. Caden continued to improve in terms of growth,

speech, and feeding therapies, but had not achieved appropriate developmental

milestones, such as walking and talking, after his first birthday.

      On November 1, 2018, R.F. and P.F. were approved as a resource

placement for Caden through the Interstate Compact for the Placement of

Children (ICPC). R.F. offered to bring Caden to New Jersey for visitation

purposes, but Rachel and Evan were nonresponsive to attempts made by the



4
  The record only reflects that a Division case note states Evan was diagnosed
with autism and has a history of mental illness.
                                                                           A-3835-19
                                        7
Division to arrange a visitation schedule. Rachel and Evan did not attend the

December 19, 2018 permanency hearing. The judge approved the Division's

proposed permanency plan for Caden, which included termination of Rachel's

and Evan's parental rights followed by adoption by R.F.

      In January 2019, Rachel gave birth to Ryan, who was born without

medical complications. Hospital staff notified the Division upon Ryan's birth

because Rachel had been placed on an "alert list." Evan was ordered to undergo

a paternity test because Rachel did not list him as Ryan's father on the birth

certificate.5   After Rachel misrepresented her living arrangements to the

Division, Ryan was removed from Rachel's care. 6 At the time of Ryan's birth,

both parents were unemployed and noncompliant with Division services. On

January 8, 2019, the judge held a hearing on an order to show cause with respect

to the care, custody, and supervision of Ryan. Neither Rachel nor Evan attended

the hearing. The judge granted the Division care, custody, and supervision of



5
 Evan's paternity of Ryan was not confirmed until October 2019 because Evan
missed three scheduled testing appointments.
6
  The record refers to the removal as an "emergency removal." A Dodd removal
is an emergent removal of a minor without a court order pursuant to N.J.S.A.
9:6-8.21 to -8.82, known as the Dodd Act. N.J. Div. of Youth & Family Servs.
v. P.W.R., 205 N.J. 17, 26 n.11 (2011).


                                                                          A-3835-19
                                       8
Ryan and instructed the Division to place him in a non-relative resource home

in Newark, rather than with R.F. in Pennsylvania, in order to facilitate visitation

for Rachel and Evan.

      By way of a letter dated January 23, 2019, the Division advised Rachel

and Evan that Caden's permanency goal was changed from reunification to

adoption, but the parents could work toward reunification with Ryan.            On

January 30, 2019, the Division filed a verified complaint for guardianship of

Caden. Rachel and Evan failed to visit Ryan during the month of January.

Consequently, on February 8, 2019, the judge ordered Ryan be placed at R.F.'s

home, along with Caden.       The parents failed to maintain contact with the

Division and their children throughout the month of February.

      The judge conducted monthly case management review hearings relative

to Caden's guardianship matter between March 2019 and January 2020. On May

3, 2019, Rachel and Evan failed to appear for Ryan's permanency hearing, and

the judge granted the Division's application to amend the guardianship

complaint to include Ryan. In addition, the judge approved the Division's plan

to terminate Rachel and Evan's parenting rights to both children followed by

adoption by R.F. and P.F., who expressed their willingness to adopt.




                                                                             A-3835-19
                                        9
      After failing to visit their children in May and June 2019, the Division

arranged for supervised visitation between the parents and the children

commencing July 7, 2019, and every Sunday thereafter. Visitation by Rachel

and Evan was sporadic. In August 2019, both parents underwent substance

abuse assessments. Rachel tested positive for marijuana, was referred to drug

treatment, and was ultimately discharged from the program due to

noncompliance. Evan also tested positive for marijuana and benzodiazepines.

He was referred to treatment but did not attend.

      The parents appeared for the September 2019 case management

conference.    They also attended a supervised visit with their children on

September 27, 2019, in Pennsylvania. Mark Singer, Ed.D. performed individual

psychological evaluations and bonding evaluations—one between the children

and the parents and one between the children and the grandparents.

      In his November 25, 2019 report, Dr. Singer concluded as to Evan:

              Overall, [Evan], based upon the data, is an impulsive
              individual who is likely to continue to use substances
              and to have difficulty creating and maintaining
              appropriate stability in his own life, never mind in the
              lives of the [two] children with whom he has never
              resided and with whom he has not had consistent
              contact with.




                                                                          A-3835-19
                                        10
Dr. Singer's findings with respect to Rachel stated, "[Rachel], much like [Evan],

is likely to continue to struggle with substance use issues (although minimizing

these issues), residential stability, [and] is likely to have difficulty complying

with limits placed on her behavior . . . ." On the issue of stable housing, Dr.

Singer opined: "Despite significant time, the data suggest that both [Rachel] and

[Evan], either individually or collectively, will likely continue to struggle with

residential instability." Overall, Dr. Singer found the data did not suggest

Rachel and Evan were "viable parenting options for these children" and were

"not likely [to] become viable parenting options in the foreseeable future."

      The Division began providing transportation for Rachel and Evan to visit

their children in Pennsylvania. On November 20, 2019, Division personnel were

transporting Rachel and Evan back from a visit when the couple began arguing

in the back of the worker's car, prompting the worker to pull over. Evan was

apparently agitated by Rachel's request to be dropped off in downtown Newark

and pulled on Rachel's clothes, threw her cellular phone out of the window,

jumped on top of Rachel, and began biting Rachel's face while Rachel screamed.

The worker sought police intervention which caused Evan to flee. Then, the

worker transported Rachel to a Division office, and Rachel was placed in a




                                                                            A-3835-19
                                       11
safehouse. Following this incident, the trial court suspended Evan's visitation

rights from November 2019 to January 2020.

      On December 19, 2019, Rachel successfully completed the parenting

skills program. The next day, December 20, 2019, was Rachel's last day at the

safehouse.   Rachel was not eligible for an extension because she had two

unauthorized overnight absences, missed two counseling sessions, and did not

participate in services.

      At the March 2, 2020 trial, the Division presented two witnesses, Dr.

Singer, and N.T.E., a Division worker assigned to the adoption unit. The Law

Guardian supported the Division's application to terminate both Rachel and

Evan's parental rights. Neither the Law Guardian nor the parents presented any

witnesses, and Evan did not appear for trial.

      Dr. Singer testified that Evan minimized his shortcomings by denying his

substance abuse issues and any incidents of domestic violence. Additionally,

Evan blamed his lack of visitation on the Division, claiming it was the Division's

responsibility to transport him to the visits. Evan acknowledged his inability t o

provide stable housing for the children, a significant factor in light of Caden's

ongoing medical needs.




                                                                            A-3835-19
                                       12
      As to Rachel, Dr. Singer opined her prognosis to change was poor. In

addition to her lack of housing, Dr. Singer found Rachel's inability to comple te

a substance abuse program to be troubling. He explained that Rachel's longest

period of sobriety lasted eight months, and sustainable remission with a

decreased risk of relapse does not occur until twelve months. And, Rachel

continued to use illicit substances despite ongoing litigation and referrals for

treatment.

      Finally, Dr. Singer described the bonding evaluations. Dr. Singer testified

that the children were comfortable with Rachel and Evan but did not view them

as attachment figures.   There was minimal verbal and physical interaction

between the children and their parents, and when leaving the room, the parents

did not kiss their children goodbye.

      On the other hand, Dr. Singer described the bonding evaluation between

Caden and Ryan and R.F. and P.F. as a "very free-flowing session." The

children were both spontaneously verbal and responsive. Caden also felt free to

explore the room in order to gather toys and play with his grandparents. Dr.

Singer opined that the children viewed R.F. and P.F. as their psychological

parents because the grandparents have been the "only consistent, healthy,

accessible caregivers" in the boys' lives.      Moreover, the children would


                                                                           A-3835-19
                                       13
experience a negative reaction to separation from their grandparents which

Rachel and Evan would not be able to mitigate. Based upon these evaluations,

Dr. Singer supported the plan of termination of parental rights followed by

adoption by R.F. and P.F.

      N.T.E., the Division caseworker, also testified that Rachel and Evan did

not provide proof of stable housing, and Rachel failed to provide recent pay

stubs. In sum, because the proofs were lacking, the Division concluded the

parents failed to remediate the issues of stable housing and employment, which

led the Division to seek a resource placement for the children.

      The judge determined the Division proved all four prongs of N.J.S.A.

30:4C-15.1(a) by clear and convincing evidence, terminated the parental rights

of Rachel and Evan, awarded the Division guardianship of Caden and Ryan, and

directed it file its complaint for adoption. This appeal followed.

                                       II.

      In reviewing a decision by a trial court to terminate parental rights, we

give "deference to family court[s'] fact[-]finding" because of "the family courts'

special jurisdiction and expertise in family matters." Cesare v. Cesare, 154 N.J.

394, 413 (1998). The judge's findings of fact are not disturbed unless they are

"so manifestly unsupported by or inconsistent with the competent, relevant and


                                                                            A-3835-19
                                       14
reasonably credible evidence as to offend the interests of justice." Id. at 412

(quoting Rova Farms Resort, Inc. v. Invs. Ins. Co., 65 N.J. 474, 484 (1974)).

"[T]he conclusions that logically flow from those findings of fact are, likewise,

entitled to deferential consideration upon appellate review." N.J. Div. of Youth

& Fam. Servs. v. R.L., 388 N.J. Super. 81, 89 (App. Div. 2006).

      Here, the judge carefully reviewed the evidence presented, and thereafter

concluded the Division had met, by clear and convincing evidence, all the legal

requirements for a judgment of guardianship.       Her oral opinion tracks the

statutory requirements of N.J.S.A. 30:4C-15.1(a), accords with In re

Guardianship of K.H.O., 161 N.J. 337 (1999), In re Guardianship of D.M.H. 161

N.J. 365 (1999), N.J. Division of Youth & Family Services. v. F.M., 211 N.J.

420 (2012), and is supported by substantial credible evidence in the record. We

therefore affirm substantially for the reasons the judge expressed in her

comprehensive and well-reasoned opinions. We add the following remarks as

to each prong.

      A. Prongs One and Two

      As to prong one, the Division must prove that "[t]he child's safety, health,

or development has been or will continue to be endangered by the parental

relationship." N.J.S.A. 30:4C-15.1(a)(1). "[T]he relevant inquiry focuses on


                                                                            A-3835-19
                                      15
the cumulative effect, over time, of harms arising from the home life provided

by the parent." N.J. Div. of Youth & Fam. Servs. v. M.M., 189 N.J. 261, 289

(2007).

      "Serious and lasting emotional or psychological harm to children as the

result of the action or inaction of their biological parents can constitute injury

sufficient to authorize the termination of parental rights." In re Guardianship of

K.L.F., 129 N.J. 32, 44 (1992) (citing In re Guardianship of J.C., 129 N.J. 1, 18

(1992)). As a result, "courts must consider the potential psychological damage

that may result from reunification[,] as the 'potential return of a child to a parent

may be so injurious that it would bar such an alternative.'" N.J. Div. of Youth

& Fam. Servs. v. L.J.D., 428 N.J. Super. 451, 480-81 (App. Div. 2012) (quoting

N.J. Div. of Youth & Fam. Servs. v. A.W., 103 N.J. 591, 605 (1986)).

      "The absence of physical abuse or neglect is not conclusive." A.W., 103

N.J. at 605 (quoting In re Guardianship of R., 155 N.J. Super. 186, 194 (App.

Div. 1977)). "A parent's withdrawal of . . . solicitude, nurture, and care for an

extended period of time is in itself a harm that endangers the health and

development of the child." D.M.H., 161 N.J. at 379. "Courts need not wait to

act until a child is actually irreparably impaired by parental inattention or

neglect." Id. at 383 (citation omitted).


                                                                               A-3835-19
                                        16
      As to prong two, the Division must prove that "[t]he parent is unwilling

or unable to eliminate the harm facing the child[ren] or is unable or unwilling to

provide a safe and stable home . . . and the delay of permanent placement will

add to the harm." N.J.S.A. 30 4C-15.1(a)(2). Harm may include evidence that

separating the children from their resource parents "would cause serious and

enduring emotional or psychological harm." Ibid.

      The Division can establish the second prong by proving that a "child will

suffer substantially from a lack of stability and a permanent placement[,] and

from the disruption of" a bond with the resource parents. K.H.O., 161 N.J. at

363. Because they are related, evidence supporting the first prong may also

support the second prong "as part of the comprehensive basis for determin ing

the best interests of the child." D.M.H., 161 N.J. at 379.

      Here, based on the judge's credibility findings of the Division's

witnesses—Dr. Singer and N.T.E.—there is clear and convincing evidence to

support the judge's finding that a continued parental relationship with Rachel

and Evan would harm Caden and Ryan because of the parents' problematic

behaviors and their instability. Moreover, despite numerous opportunities to do

so, Rachel and Evan had not remedied the circumstances leading to the

placement of their first child, Caden, in 2017.


                                                                            A-3835-19
                                       17
      Under the first prong, the judge determined Evan's actions demonstrated

"a complete inability, unwillingness, or utter lack of interest" in complying with

Division services that would have enabled Evan to provide a safe and stable

home for his children.      Evan never provided the Division with proof of

employment or stable housing throughout the entirety of the litigation. He also

never attended services, including domestic violence counseling, drug

assessment, and parenting classes; missed several paternity tests to establish

paternity of Ryan; and failed to visit his children with regularity, which the judge

found to be "extremely telling" and evidenced a "lack of interest."

      Although Rachel was more compliant with the Division than Evan, the

judge still found her unable to remedy the issues which led to the removal of her

two sons. Rachel lacked stable housing for several years and had not provided

proof of stable housing at the time of the guardianship trial. Moreover, she was

only able to provide proof of employment for one month, October 2019. The

court described Rachel's compliance with services as "sporadic, at best" which

hindered her ability to achieve long term stability, and that visitation with her

sons was "simply not consistent."

      Also of "substantial concern" under this prong was the couple's history of

volatility and domestic violence.      While the children did not witness the


                                                                              A-3835-19
                                        18
domestic violence, the judge found, "[Evan] simply denies or simply refuses to

acknowledge his violent nature, although there is ample evidence of his threats

to the resource parent and caseworker and his physical assaults on [Rachel]." In

addition, the judge emphasized "[a]lthough [Rachel] has often denied the

existence of domestic violence, she has met with the domestic violence liaison

on more than one occasion and has pursued counseling." However, these efforts

were undermined by Rachel's continuing relationship with Evan despite being

advised by the Division "that a continuing relationship with [Evan] would

jeopardize her chances of having the children placed [with] her."

      As to the second prong, the judge found neither parent "cured or overcame

the initial harm that endangered the health, safety, and welfare" of their children

because Evan’s "virtually nonexistent cooperation and compliance," and

Rachel’s "minimal cooperation and compliance," resulted in the couple’s

"complete lack of meaningful progress achieved." The judge highlighted that

Evan did not take advantage of either the repeated referrals or opportunities to

visit his children and minimized his personal responsibility for the Division's

involvement with his family. It was "very clear" to the judge that Evan had

sufficient time to remediate the deficits in his parenting but was either unable or




                                                                             A-3835-19
                                       19
unwilling to do so. We are satisfied the record fully supports the judge's findings

as to prongs one and two.

       B. Prong Three

       As to prong three, the Division is required to make "reasonable efforts to

provide services to help the parent correct the circumstances which led to the

child's placement outside the home[,] and the court [will] consider[] alternatives

to termination of parental rights."    N.J.S.A. 30:4C-15.1(a)(3).      This prong

"contemplates efforts that focus on reunification of the parent with the child and

assistance to the parent to correct and overcome those circumstances that

necessitated the placement of the child into foster care." K.H.O., 161 N.J. at

354.

       The Division must prove that it "has made reasonable efforts to provide

services to help the parent correct the circumstances which led to the child's

placement outside the home." N.J.S.A. 30:4C-15.1(a)(3). "Reasonable efforts"

include but are not limited to:

             (1) consultation and cooperation with the parent in
             developing a plan for appropriate services;

             (2) providing services that have been agreed upon, to
             the family, in order to further the goal of family
             reunification;



                                                                             A-3835-19
                                       20
             (3) informing the parent at appropriate intervals of the
             child's progress, development, and health; and

             (4) facilitating appropriate visitation.

             [N.J.S.A. 30:4C-15.1(c).]

"Whether particular services are necessary in order to comply with the

[reasonable] efforts requirement must . . . be decided with reference to the

circumstances of the individual case before the court . . . ." D.M.H., 161 N.J. at

390.

       The Division

             must encourage, foster and maintain the bond between
             the parent and the child as a basis for the reunification
             of the family. [It] must promote and assist in visitation
             and keep the parent informed of the child's progress in
             foster care. [It] should also inform the parent of the
             necessary or appropriate measures he or she should
             pursue in order to continue and strengthen that
             relationship and, eventually, to become an effective
             caretaker and regain custody of his or her children.

             [Id. at 390 (citing N.J.S.A. 30:4C-15.1(c)).]

       A court is required to consider alternatives to the termination of parental

rights. N.J.S.A. 30:4C-15.1(a)(3). "[A]ssessment of relatives is part of the

Division's obligation to consult and cooperate with the parent in developing a

plan for appropriate services that reinforce the family structure." N.J. Div. of

Youth & Fam. Servs. v. K.L.W., 419 N.J. Super. 568, 583 (App. Div. 2011).

                                                                            A-3835-19
                                         21
      N.J.S.A. 30:4C-12.1(a) requires the Division to initiate a search for

relatives who may be willing and able to provide the care and support required

by the child within thirty days of accepting a child into its care or custody. The

Division must assess each interested relative and, if it determines that the

relative is unable or unwilling to care for the child, inform them of its reasons

for a denial of placement. N.J.S.A. 30:4C-12.1(a)-(b).

      "It is the policy of [the Division] to place, whenever possible, children

with relatives when those children are removed from the custody of their

parents." N.J. Div. of Youth & Fam. Servs. v. K.F., 353 N.J. Super. 623, 636

(App. Div. 2002). "The Division's statutory obligation does not permit willful

blindness and inexplicable delay in assessing and approving or disapproving a

relative know to the Division[.]" K.L.W., 419 N.J. Super. at 582. It cannot

ignore relatives "based upon an arbitrary, preordained preference for the foster

placement" and "must perform a reasonable investigation of . . . relatives that is

fair, but also sensitive to the passage of time and the child's critical need for

finality and permanency." N.J. Div. of Youth & Fam. Servs. v. J.S., 433 N.J.

Super. 69, 87 (App. Div. 2013).

      Under this prong, an alternative to termination of parental rights is

Kinship Legal Guardianship (KLG). KLG allows a relative to become the


                                                                            A-3835-19
                                       22
child's legal guardian and commit to care for the child until adulthood, without

stripping parental rights. N.J. Div. of Youth & Fam. Servs. v. P.P., 180 N.J.

494, 508 (2004). The Legislature created this arrangement because it found

"that an increasing number of children who cannot safely reside with their

parents are in the care of a relative or family friend who does not wish to adopt

the child or children." N.J. Div. of Youth & Fam. Servs. v. L.L., 201 N.J. 210,

222-23 (2010).

      While KLG is "a more permanent option than foster care when adoption

'is neither feasible nor likely,'" the State's public policy heavily favors

permanency. P.P., 180 N.J. at 512 (quoting N.J.S.A. 3B:12A-6(d)(3) to (4)).

Consequently, "when a caretaker . . . unequivocally asserts a desire to adopt,"

the standard to impose a KLG is not satisfied because the party seeking a KLG

arrangement will not be able to show that adoption is neither feasible nor likely.

N.J. Div. of Youth & Fam. Servs. v. T.I., 423 N.J. Super. 127, 130 (App. Div.

2011). In other words, when permanency through adoption is available to a

child, KLG cannot be used as a defense to the termination of parental rights.

N.J. Div. of Youth & Fam. Servs. v. D.H., 398 N.J. Super. 333, 341 (App. Div.

2008).




                                                                            A-3835-19
                                       23
      For the first time on appeal, Evan contends there is no competent evidence

in the record to support a finding that R.F. and P.F. were committed to adopting

their grandchildren. Evan claims the hearsay statements from the Division

worker who testified at the guardianship trial were insufficient to establish by

clear and convincing evidence that the grandparents were "committed

unambiguously, unequivocally, and unconditionally to adoption, regardless of

the possible alternative of KLG." N.J. Div. of Child Prot. and Permanency v.

M.M., 459 N.J. Super. 246, 273 (App. Div. 2019). We disagree.

      The grandparents' desire to adopt Caden and Ryan is undisputed. R.F. and

P.F. have been committed to adoption as early as their completion of the ICPC

form on which R.F. indicated adoption as her permanency option of choice. The

record shows the Division regularly documented R.F.'s and P.F.'s desire to adopt

the children in its case notes. At the guardianship trial, the judge considered the

testimony of the Division worker about the grandparents' commitment to adopt

the children, which Rachel and Evan did not object to. Further, the Divisio n

admitted into evidence R.F.'s acknowledgement of the fact sheet explaining

KLG and adoption, which demonstrated that the Division informed the

grandparents about different permanency options.          Because the Division

demonstrated that adoption was both feasible and likely, the judge properly


                                                                             A-3835-19
                                       24
concluded there was no alternative to termination of parental rights under prong

three. T.I., 423 N.J. Super. at 130.

      C. Prong Four

      Under prong four, the Division must demonstrate by clear and convincing

evidence that "[t]ermination of parental rights will not do more harm than good."

N.J.S.A. 30:4C-15.1(a)(4).      The prong characterizes a child's need for

permanency as "an important consideration." M.M., 189 N.J. at 281. "The

question to be addressed under that prong is whether, after considering and

balancing the two relationships, the child will suffer a greater harm from the

termination of ties with her natural parents than from the permanent disruption

of her relationship with her foster parents." K.H.O., 161 N.J. at 355. In order

to weigh any potential harm from terminating parental rights against a child's

separation from his or her foster parents, a court must consider expert testimony

on the strength of each relationship. J.C., 129 N.J. at 25. "[W]here it is shown

that the bond with foster parents is strong and, in comparison, the bond with the

natural parent is not as strong, that evidence will satisfy . . . N.J.S.A. 30:4C -

15.1(a)(4) . . . ." K.H.O., 161 N.J. at 363.

      Rachel asserts that the judge erred by giving undue weight to Dr. Singer's

expert opinion because his assessment was "outdated, unreliable, and


                                                                            A-3835-19
                                       25
incomplete." She also argues the Division failed to provide Dr. Singer with

updates related to her "successful completion of a parenting skills course, her

full-time employment at UPS, her consistent and very positive visits with her

children, . . . her termination of her relationship with [Evan] and that there were

no additional domestic violence incidents."          Evan contends there was

insufficient evidence in the record to support a finding termination of parental

rights will result in permanency for Caden and Ryan and that separation from a

biological parent is a harm in and of itself. Again, we disagree.

      "[T]o satisfy the fourth prong, the State should offer testimony of a

well[-]qualified expert who has had full opportunity to make a comprehensive,

objective, and informed evaluation of the child's relationship with both the

natural parents and the foster parents." F.M., 211 N.J. at 453 (quoting M.M.,

189 N.J. at 281). Termination is appropriate, "even in the absence of evidence

showing that [the child] has bonded with [the] foster parents," if the court is

presented with "a clear and compelling record warranting the termination of

parental rights." N.J. Div. of Youth & Fam. Servs. v. F.H., 389 N.J. Super. 576,

623 (App. Div. 2007).

      Here, the Division proffered the expert opinion of Dr. Singer, who had a

full opportunity to assess each parent individually as well as perform bonding


                                                                             A-3835-19
                                       26
evaluations for the family. Based on his unrefuted evaluations and observations,

Dr. Singer opined both children view R.F. and P.F. as significant parental figures

and as their psychological parents. Moreover, Dr. Singer testified that neither

Rachel nor Evan "developed, or maintained, a healthy meaningful relationship"

with the children.      If the judge were to remove the children from the

grandparents' care, Dr. Singer found the children would likely experience a

negative reaction.

      In finding the Division satisfied prong four, Judge Cavanaugh found

neither parent was a viable parenting option as of the time of trial, nor would

they become a viable parenting option in the future.        The judge reasoned

termination of parental rights would provide "permanency, stability, and safety"

for Caden and Ryan. In balancing the relationships, the judge found that since

the biological parents were not a viable parenting option, delaying permanency

and separating the children from their grandparents would result in harm to the

children.

      Considering the credible evidence cited by the judge, she properly

determined the Division satisfied prong four by clear and convincing evidence.

We conclude the judge's termination of Rachel and Evan's parental rights was

in the children's best interests.


                                                                            A-3835-19
                                       27
Affirmed.




                 A-3835-19
            28